Fourth Court of Appeals
                                           San Antonio, Texas
                                                  March 18, 2015

                                              No. 04-14-00734-CV

                    Sandra SAKS, Lee Nick McFadin, III, and Margaret Landen Saks,
                                           Appellants

                                                v.
                                       Broadway Coffeehouse s
                                   BROADWAY COFFEEHOUSE LLC,
                                             Appellee

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-CI-17001
                              Honorable Antonia Arteaga, Judge Presiding

                                                     ORDER
             The Appellee’s Motion for Extension of Time to File Brief of Marcus Rogers has this
      date been received and filed in the above styled and numbered cause. Extension of time to file
      the Appellee’s brief is this date GRANTED. Time is extended to April 6, 2015.

                                                                        PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Paul T. Curl                                   Royal B. Lea III
                Curl & Stahl, A Professional Corporation       Bigham & Lea P.C.
                700 North St. Mary's Street, Suite 1800        319 Maverick St
                San Antonio, TX 78205                          San Antonio, TX 78212-4637

                Philip M. Ross
                Attorney At Law
                1006 Holbrook Road
                San Antonio, TX 78218